DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.  Claims 1, 3-8, 10, 14, 16-17 and 21-22 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 14, 16-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (U.S. Publication No. 2013/0055650).
Regarding claim 1, Hartmann discloses an underground external service connection room (Abstract, Figs. 1 and 2) in the form of a prefabricated component capable of forming a house service connection for a residential building, the external service connection room being located outside of a premises (Abstract), the external service connection room comprising a main body (2, 3) in the form of an accessible room cell having an integral feed-through (7-16, Figs. 1-2), wherein: the main body is a self-contained, self-supporting hollow body arranged outside of and separate from the premises; the main body comprises an interior that provides accommodation for 
Regarding claims 3 and 16, Hartmann discloses the access opening (58) is lockable (via a manhole cover), wherein the access opening is structured to provide access to an interior of the main body through said the access opening.
Regarding claim 4, Hartmann discloses the main body comprises a receptacle (9) capable of being used for a water disposal.
Regarding claim 5, Hartmann discloses he main body further comprises an inspection shaft (approximate 49, Fig. 13).
Regarding claims 6 and 14, Hartmann discloses the main body comprises at least one exit hole (approximate 56, Figs. 16-17), wherein the at least one exit hole is provided for accommodating at least one connection line for connecting the residential building to the at least one service line, the at least one service line being fed into the interior of the main body by interposing the at least one connection line between the at least one service line and the interior of the main body.
Regarding claims 7 and 22, Hartmann discloses the at least one exit hole with regard to its position relative to the main body is located vertically higher than the feed-through (7-16, Figs. 28-29)
Regarding claims 8 and 17, Hartmann discloses the at least one exit hole (56, Figs. 16-17) is located in one of the walls delimiting the main body.
Regarding claim 10, Hartmann discloses the main body is made, at least to some extent, of reinforced concrete (Para [0013]).
Regarding claim 21, Hartmann discloses a system (Figs. 1 and 2) for providing a service connection between utilities and a residential building, the system comprising premises (Para [0055]), wherein each of the premises comprises a respective transfer point (considered to be the “junction point” of the utility line at the external service room); an underground external service connection room (Abstract) comprising (a) walls (approximately 2, 3) that delimit the service connection room so as to form a room . 


Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.   Applicant argues Hartmann ‘650 does not disclose the combinations of features as recited in amended claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  The combinations of features recited in current claim one were previously set forth and rejected in the previous office action.  Applicant has not submitted an arguments pointing out disagreements with the examiner’s contentions and the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Examiner maintains that Hartmann ‘650 teaches and discloses the invention as set forth. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633